SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

337
CA 14-00751
PRESENT: SMITH, J.P., PERADOTTO, LINDLEY, VALENTINO, AND WHALEN, JJ.


RALPH GUERRUCCI, ON BEHALF OF HIMSELF AND ALL
OTHER PERSONS SIMILARLY SITUATED,
PLAINTIFFS-APPELLANTS,

                      V                           MEMORANDUM AND ORDER

SCHOOL DISTRICT OF CITY OF NIAGARA FALLS,
DEFENDANT-RESPONDENT.
(APPEAL NO. 2.)


CREIGHTON, JOHNSEN & GIROUX, BUFFALO (JONATHAN G. JOHNSEN OF COUNSEL),
FOR PLAINTIFFS-APPELLANTS.

JAMES C. ROSCETTI, NIAGARA FALLS, FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Niagara County
(Richard C. Kloch, Sr., A.J.), entered March 25, 2014. The order
denied the motion of plaintiffs seeking relief from a judgment
(denominated order) entered October 24, 2013.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs.

     Same memorandum as in Guerrucci v School Dist. of City of Niagara
Falls ([appeal No. 1] ___ AD3d ___ [Mar. 27, 2015]).




Entered:    March 27, 2015                      Frances E. Cafarell
                                                Clerk of the Court